Citation Nr: 1639032	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  12-18 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for left ear otitis media, and if so, whether service connection is warranted.

2.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for left ear hearing loss, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Cryan, Counsel

INTRODUCTION

The Veteran served on active duty from September 27, 1966, to December 2, 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The underlying issues of entitlement to service connection for left ear otitis media and left ear hearing loss being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A May 1967 rating decision last denied service connection for left ear otitis media and left ear hearing loss.  

2.  The evidence received since the May 1967 rating decision is new and raises a reasonable possibility of substantiating the claims of entitlement to service connection for left ear otitis media and left ear hearing loss.


CONCLUSION OF LAW

New and material evidence has been received since the May 1967 denial of service connection for left ear otitis media and left ear hearing loss, and the claims are reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran filed a request to reopen his claim for entitlement to service connection for left ear otitis media and left ear hearing loss in May 2009.

At the time of the last final RO denial, evidence of record included service treatment reports.

Since the last final denial, evidence added includes the Veteran's statements, lay statements, private treatment records, an April 2012 VA examination report, and a May 2012 VA addendum opinion.  

Significantly, the lay statements of record reflect a report of an injury to the Veteran's ear drum in service which resulted in hearing loss which has deteriorated since that time. 

Based on a review of this new evidence, and the low standard for reopening claims, the Board finds that the new and material criteria under 38 C.F.R. § 3.156 (a) have been satisfied, and the claims for service connection for left ear otitis media and left ear hearing loss are reopened.

ORDER

The claim of entitlement to service connection for left otitis media is reopened.  To that extent only, the appeal is granted.

The claim of entitlement to service connection for left ear hearing loss is reopened.  To that extent only, the appeal is granted.






REMAND

A review of the claims file reveals that a remand is necessary before a decision on the merits of the claims can be reached.

With regard to the claims for left ear otitis media and left ear hearing loss, a veteran is presumed sound on entry into service except for conditions noted on examination at the time of entry into service, or shown by clear and unmistakable evidence to have pre-existed service and was not aggravated by service.  38 U.S.C.A. § 1132 (West 2014); 38 C.F.R. § 3.304 (b) (2015).  Only those conditions recorded in examination reports can be considered as noted and a history of preservice existence of conditions recorded at the time of examination does not constitute a notation of a condition.  38 C.F.R. § 3.304 (b) (2015).  Determination of the existence of a pre-existing condition may be supported by contemporaneous evidence, or recorded history in the record, which provides a sufficient factual predicate to support a medical opinion or a later medical opinion based upon statements made by the veteran about the pre-service history of his condition.  Miller v. West, 11 Vet. App. 345 (1998); Harris v. West, 203 F.3d 1347 (Fed. Cir. 2000).

To rebut the presumption of sound condition for conditions not noted at entrance into service, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-03 (2003), 70 Fed. Reg. 23027 (2005).  A lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 U.S.C.A. § 1153 (West 2014).

A review of the Veteran's service treatment records shows that audiometry testing at the Veteran's September 1966 entrance examination revealed 0 decibels in all thresholds for the left ear at the Veteran's entrance to service.  At a November 1966 medical board examination, there was a significant shift in hearing thresholds in the left ear which a medical board determined was due to chronic serous otitis media of the left ear which existed prior to service.  Left ear partial deafness was attributed to otitis media. 

The Veteran was afforded a VA examination in April 2012 and an addendum opinion was obtained in May 2012.  The examiner indicated that hearing loss did not exist prior to service.  The Veteran was diagnosed with left ear mixed hearing loss and the examiner opined that the Veteran's current hearing loss in the left ear is largely conductive in nature and that the Veteran's left ear hearing loss was not at least as likely as not caused by or a result of an event in military service.  The examiner provided a rationale for the opinion.  

In the addendum opinion, the examiner indicated that otitis media and hearing loss were not caused or aggravated by service.  The examiner indicated that the medical board from service indicates that the Veteran reported a history of ear infections prior to service.  The examiner noted that there was evidence of previous myringotomies and the eardrum was intact but the Veteran had 40 decibel hearing loss at separation.  The examiner indicated that the medical board determined that otitis media was not aggravated by service.

The medical opinions are not adequate in this case.  The examiner failed to address whether left otitis media pre-existed the Veteran's entry to service.  Consequently, another etiological opinion should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran's claims file to an appropriate VA examiner and request that the examiner provide an opinion as to whether there is clear and unmistakable evidence that left ear otitis media existed prior to the Veteran's entry into service, and is there clear and unmistakable evidence that the left ear otitis media was not aggravated during the Veteran's active military service.

If the examiner concludes that there is clear and unmistakable evidence both that left ear otitis media existed prior to service and that left ear otitis media was not aggravated by service, was there an increase in left ear otitis media during the Veteran's active military service?  If there was such an increase in left ear otitis media, the examiner should indicate whether there is clear and unmistakable evidence (obvious or manifest) that such increase in disability was due to the natural progress of the disease.   

The examiner should also provide an opinion as to whether the Veteran's left ear hearing loss is at least as likely as not related to the Veteran's active duty service.  

A complete rationale should be provided for all opinions expressed.

2.  After undertaking any other development deemed appropriate, readjudicate the issues on appeal.  If the benefits sought are not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


